J-S35027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

KAREEM GIBSON

                         Appellant                    No. 2977 EDA 2014


                Appeal from the PCRA Order January 2, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1302511-2006


BEFORE: MUNDY, OLSON and PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                               FILED JUNE 19, 2015

      Appellant,   Kareem   Gibson,    appeals   following   the   PCRA   court’s

September 15, 2014 order, which granted his “Nunc Pro Tunc Petition for

Post-Conviction Collateral Relief.”   We conclude that Appellant’s “Nunc Pro

Tunc Petition for Post-Conviction Collateral Relief” constituted an untimely,

serial petition under the Post-Conviction Collateral Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546.      Moreover, since Appellant failed to plead and

prove an exception to the PCRA’s one-year time-bar, the PCRA court lacked

jurisdiction to entertain the claims contained in Appellant’s “Nunc Pro Tunc

Petition for Post-Conviction Collateral Relief” and we lack jurisdiction to

entertain this appeal. Accordingly, we quash this appeal.

      The trial court has ably summarized the underlying facts of Appellant’s

convictions and sentence.



*Retired Senior Judge assigned to the Superior Court.
J-S35027-15


          In 2005, Philadelphia Police Officer Joseph Domico, then a
          nine[-]year police veteran, had been assigned to the
          Narcotics Strike Force for five years and had received
          training in narcotics surveillances and the testing, storing,
          and packaging of narcotics. As of November 2005, Officer
          Domico had participated in over 1000 narcotics
          surveillances; roughly ten [] to [30] of these were in the
          area of 1200 West Venango Street in Philadelphia.

          On November 22, 2005, around 7:30 p.m., Officer
          [Domico], with the aid of ten-by-fifty power binoculars, was
          surveilling the 1200 West Venango Street area when he saw
          an unknown black man approach [Appellant], converse
          briefly, and hand [Appellant] United States currency. After
          [Appellant] removed a baggy from the leg pocket of his
          pants, removed objects, and handed them to the man, the
          man left the area.

          Around 7:40 p.m., a man later identified as Tracy Dorsey
          approached [Appellant], conversed, and handed [Appellant]
          United States currency. [Appellant] took a baggy from the
          same pocket, removed objects, and handed them to
          Dorsey. Dorsey left the area, was stopped, and had a green
          tinted packet of crack cocaine in his pants pocket.

          Around 7:45 p.m., based upon his observations and
          information regarding Dorsey’s drug possession, Officer
          Domico instructed his fellow officers to arrest [Appellant.
          Thirty-six green-tinted] packets of crack cocaine, with an
          aggregate weight of 1.8 grams, were recovered from
          [Appellant], as was [$122.00, which was composed of six
          $20.00 bills and two $1.00 bills].

                                           ...

          [Following Appellant’s arrest, the Commonwealth charged
          Appellant] with possession of a controlled substance with
          the intent to deliver [(hereinafter “PWID”)] and [possession
          of a controlled substance.1] On May 15, 2008, the [trial
____________________________________________


1
    35 P.S. § 780-113(a)(30) and (16), respectively.




                                           -2-
J-S35027-15


          court] heard and denied [Appellant’s] motion to suppress
          physical evidence.

          . . . On December 18, 2008, after a jury trial . . . ,
          [Appellant] was convicted of PWID.[2] On February 6, 2009,
          [the trial court] sentenced [Appellant] to [serve a term of
          48 to 96 months in prison and to serve a consecutive term
          of 24 months of probation].

Trial Court Opinion, 5/6/09, at 1-3 (internal citations omitted) (some internal

capitalization omitted).

        Appellant filed a timely notice of appeal and, on February 24, 2010,

this Court affirmed Appellant’s judgment of sentence. Commonwealth v.

Gibson, 966 A.2d 6 (Pa. Super. 2010) (unpublished memorandum) at 1-5.

Appellant did not file a petition for allowance of appeal with our Supreme

Court.

        On June 25, 2010, Appellant filed a timely, pro se PCRA petition.

Appellant later retained counsel and counsel filed an amended PCRA petition

on Appellant’s behalf.      Within the petition, Appellant claimed that his trial

counsel was ineffective for: 1) “stipulat[ing] to the drug type and quantity

rather than requiring the Commonwealth to elicit testimony from the

Commonwealth’s expert witnesses;” 2) failing to file a post-sentence motion

to claim that the trial court abused its discretion when it “fail[ed] to identify

an aggravating factor in sentencing [Appellant] to a term of incarceration in

excess of the sentencing guideline range of 24-30 months;” and, 3) “failing

____________________________________________


2
    The Commonwealth nolle prossed the simple possession charge.



                                           -3-
J-S35027-15



to    investigate    and      make   known      to   the   [trial   c]ourt   at   sentencing

[Appellant’s] eligibility for RRRI which would have shortened [Appellant’s]

sentence    by      several    months.”        Appellant’s    Amended        PCRA   Petition,

11/28/11, at 1-4. Further, Appellant claimed that his appellate counsel was

ineffective for failing to raise the claim that the Commonwealth purposefully

discriminated against African-American jurors, in violation of Batson v.

Kentucky, 476 U.S. 79 (1986), and that the trial court erred when it denied

his request to issue a Kloiber3 instruction to the jury. Id. at 2-3. Finally,

Appellant raised a boilerplate claim that he is actually innocent of the crimes

for which he was convicted. Id. at 3.

       On September 17, 2012, the trial court notified Appellant that, in 28

days, it intended to dismiss the PCRA petition without a hearing, as it

determined that the “issues raised in the amended [PCRA] petition [were]

without merit.”       Trial Court Notice, 9/17/12, at 1; see also Pa.R.Crim.P.

907(1). Appellant responded to the PCRA court’s Rule 907 notice by calling

attention to this Court’s opinion in Commonwealth v. Robinson, 7 A.3d

868 (Pa. Super. 2010). In that case, we held: “where the trial court fails to

make a statutorily required determination regarding a defendant's eligibility

for an RRRI minimum sentence as required, the sentence is illegal.” Id. at

871.


____________________________________________


3
    See Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954).



                                           -4-
J-S35027-15



      On January 2, 2013, the PCRA court entered the following order:

        AND NOW, to wit, this 2nd day of January, 2013,
        [Appellant’s PCRA] petition is granted in part, in that
        [Appellant] was eligible for the [RRRI] program at the time
        of sentencing. [Appellant] is to be immediately paroled.

PCRA Court Order, 1/2/13, at 1 (some internal capitalization omitted).

      On February 1, 2013, Appellant filed a timely notice of appeal from the

PCRA court’s order; in his Rule 1925(b) statement, Appellant claimed that

the PCRA court erred when it failed to grant him relief on his remaining

claims. Appellant’s Rule 1925(b) Statement, 3/13/13, at 1-2 (some internal

capitalization omitted).

      On June 4, 2013, the PCRA court issued a Rule 1925(a) opinion in the

case. Within this opinion, the PCRA court acknowledged that it mistakenly

failed to consider all of the claims that Appellant raised in his petition. The

PCRA court thus requested that this Court remand the matter so that it could

hold a hearing on Appellant’s remaining claims.         PCRA Court Opinion,

6/4/13, at 1 (some internal capitalization omitted).

      However, on September 25, 2013, this Court dismissed Appellant’s

appeal for failure to file a brief. Commonwealth v. Gibson, 411 EDA 2013

(Pa. Super. 2013) (unpublished order) at 1.

      On May 19, 2014 – or, almost eight months after we dismissed

Appellant’s appeal – Appellant, through counsel, filed a “Nunc Pro Tunc

Petition for Post-Conviction Collateral Relief.”       The petition – which




                                     -5-
J-S35027-15



constitutes Appellant’s second petition under the PCRA – declared, in

relevant part:

        13. On June 4, 2013, the [PCRA court] issued an opinion
        that stated in pertinent part that[] “the Court recommends
        remand so that it can hold a hearing on [Appellant’s]
        remaining PCRA claims[”] . . .

        14. Based on [the PCRA court’s] June 4th opinion,
        [Appellant] believed that the matter would be remanded
        from the Superior Court and [Appellant] did not file [an]
        appellant’s brief in the Superior Court.

        15. [Appellant] reviewed the criminal dockets in this matter
        and saw that the matter had not been remanded from [the]
        Superior Court.

        16. [Appellant] reviewed the Superior Court dockets and
        saw that [Appellant’s] appeal was dismissed by the Superior
        Court on September 25, 2013. Unfortunately, [Appellant]
        never received a copy of that order.

        17. [Appellant] is filing the instant Nunc Pro Tunc Petition
        for Post-Conviction Collateral Relief to request that the
        matter be listed on the remaining claims contained in the
        [PCRA petition] that were not addressed in [the PCRA
        court’s] order of January 3, 2013.

        18. [Appellant] believes that this [petition] should be
        granted nunc pro tunc as it was [the PCRA court’s]
        recommendation that a hearing on [Appellant’s] remaining
        PCRA issues be held. . . .

        19. [Appellant’s] counsel has been in contact with the
        assigned Assistant District Attorney . . . who has kindly
        indicated that she has no opposition to a hearing on the
        nunc pro tunc [PCRA petition] being held.

        WHEREFORE, [Appellant] prays your Honorable Court to
        grant a hearing on this nunc pro tunc [PCRA petition].




                                   -6-
J-S35027-15



Appellant’s Nunc Pro Tunc Petition for Post-Conviction Collateral Relief,

5/19/14, at 2-3 (internal italics added) (some internal capitalization and

emphasis omitted).

     On September 15, 2014, the PCRA court granted Appellant’s “Nunc Pro

Tunc Petition for Post-Conviction Collateral Relief” and declared that

Appellant was “allowed to file an appeal to the Superior Court on the

remaining issues in the PCRA petition.” PCRA Court Order, 9/15/14, at 1.

Appellant filed a notice of appeal on October 2, 2014. We now quash this

appeal.

     As our Supreme Court has held, we “review an order granting or

denying PCRA relief to determine whether the PCRA court’s decision is

supported by evidence of record and whether its decision is free from legal

error.” Commonwealth v. Liebel, 825 A.2d 630, 632 (Pa. 2003). As to

questions of law, our standard of review is de novo and our scope of review

is plenary. Mazur v. Trinity Area Sch. Dist., 961 A.2d 96, 101 (Pa. 2008).

     The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.   This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b).         Further,



                                    -7-
J-S35027-15


since the time-bar implicates the subject matter jurisdiction of our courts,

we are required to first determine the timeliness of a petition before we are

able to consider any of the underlying claims. Commonwealth v. Yarris,

731 A.2d 581, 586 (Pa. 1999). Our Supreme Court has explained:


        the PCRA timeliness requirements are jurisdictional in
        nature and, accordingly, a PCRA court is precluded from
        considering untimely PCRA petitions.               See, e.g.,
        Commonwealth v. Murray, 753 A.2d 201, 203 (Pa. 2000)
        (stating that “given the fact that the PCRA's timeliness
        requirements are mandatory and jurisdictional in nature, no
        court may properly disregard or alter them in order to reach
        the merits of the claims raised in a PCRA petition that is
        filed in an untimely manner”); Commonwealth v. Fahy,
        737 A.2d 214, 220 (Pa. 1999) (holding that where a
        petitioner fails to satisfy the PCRA time requirements, this
        Court has no jurisdiction to entertain the petition). [The
        Pennsylvania Supreme Court has] also held that even where
        the PCRA court does not address the applicability of the
        PCRA timing mandate, th[e court would] consider the issue
        sua sponte, as it is a threshold question implicating our
        subject matter jurisdiction and ability to grant the requested
        relief.

Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003).

     Since the time-bar implicates the subject matter jurisdiction of our

courts, “courts are without jurisdiction to offer any form of relief . . .

[b]eyond th[e jurisdictional] time-period.” Commonwealth v. Jackson, 30

A.3d 516, 523 (Pa. Super. 2011).      Indeed, as we have held, the above

proscription even extends to claims challenging the legality of a sentence.

Id. Certainly, in Jackson, the petitioner filed an untimely PCRA petition and

claimed that the trial court imposed a manifestly illegal sentence. We held

that, since the “[PCRA] petition was patently untimely, [] the PCRA court did

                                    -8-
J-S35027-15



not have jurisdiction under [42 Pa.C.S.A. §] 9545 to consider [the

petitioner’s illegal sentence] claim.”   Jackson, 30 A.3d at 521-522.      The

Jackson Court reasoned that, although an illegal sentence claim cannot be

waived, a court must first have jurisdiction – or authority – to consider the

claim in the first instance. Id. at 522. Once the PCRA’s statutory deadline

has passed, however, “section 9545 . . . acts to divest a court of [subject

matter] jurisdiction” over the claims. Id. at 523.

      Moreover, and important to the current appeal, this Court has held

that it is “well settled that a judgment or decree rendered by a court which

lacks jurisdiction of the subject matter or of the person is null and void.”

Commonwealth v. Schmotzer, 831 A.2d 689, 695 n.2 (Pa. Super. 2003);

see also Comm. ex rel. Penland v. Ashe, 19 A.2d 464, 466 (Pa. 1941)

(“every judgment is void, which clearly appears on its own face to have been

pronounced by a court having no jurisdiction or authority in the subject-

matter”). A void judgment is “no judgment at all.” Ashe, 19 A.2d at 466.

Thus, our Supreme Court has held, “it is the duty of the court of its own

motion to strike off [a void judgment] whenever its attention is called to it.”

Romberger v. Romberger, 139 A. 159, 160 (Pa. 1927).

      Hence, as applied to the case at bar, if the PCRA court did not have

subject matter jurisdiction over Appellant’s “Nunc Pro Tunc Petition for Post-

Conviction Collateral Relief,” the PCRA court’s grant of nunc pro tunc

appellate relief would be “null and void” and we would not have jurisdiction

over the current appeal. Schmotzer, 831 A.2d at 695 n.2.

                                     -9-
J-S35027-15



      In the present case, this Court affirmed Appellant’s judgment of

sentence on February 24, 2010 and Appellant did not thereafter file a

petition for allowance of appeal with our Supreme Court. Thus, Appellant’s

judgment of sentence became final for purposes of the PCRA on March 27,

2010, when the period for seeking review in our Supreme Court expired.

Pa.R.A.P. 1113(a); 42 Pa.C.S.A. § 9545(b)(3). As Appellant did not file his

current petition until May 19, 2014, the current petition is manifestly

untimely and the burden thus fell upon Appellant to plead and prove that

one of the enumerated exceptions to the one-year time-bar applied to his

case. See 42 Pa.C.S.A. § 9545(b)(1); Commonwealth v. Perrin, 947 A.2d

1284, 1286 (Pa. Super. 2008) (to properly invoke a statutory exception to

the one-year time-bar, the PCRA demands that the petitioner properly plead

and prove all required elements of the relied-upon exception).

      The statutory exceptions to the PCRA’s one-year time-bar are as

follows:

           (1) Any petition under this subchapter, including a second
           or subsequent petition, shall be filed within one year of the
           date the judgment becomes final, unless the petition alleges
           and the petitioner proves that:

              (i) the failure to raise the claim previously was the result
              of interference by government officials with the
              presentation of the claim in violation of the Constitution
              or laws of this Commonwealth or the Constitution or
              laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

                                       - 10 -
J-S35027-15



              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States or
              the Supreme Court of Pennsylvania after the time period
              provided in this section and has been held by that court
              to apply retroactively.

          (2) Any petition invoking an exception provided in
          paragraph (1) shall be filed within 60 days of the date the
          claim could have been presented.

42 Pa.C.S.A. § 9545(b).

       Further, as our Supreme Court has held, “the 60-day rule requires a

petitioner to plead and prove that the information on which he relies

could not have been obtained earlier, despite the exercise of due diligence.”

Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008) (emphasis

added); Commonwealth v. Williams, 105 A.3d 1234, 1239 (Pa. 2014)

(same).

       Within    Appellant’s     “Nunc   Pro   Tunc   Petition   for   Post-Conviction

Collateral Relief,” Appellant did not explicitly invoke any of the statutory

exceptions to the PCRA’s one-year time-bar.4           Further, within the petition,
____________________________________________


4
  In Commonwealth v. Bennett, 930 A.2d 1264 (Pa. 2007), the petitioner
failed to plead a statutory exception to the PCRA’s one-year time-bar and
our Supreme Court nevertheless forgave the failure and considered whether
the petitioner’s claim satisfied a statutory exception to the time-bar.
However, the Bennett Court forgave the insufficient pleading because the
petitioner had “reasonably relied” upon an incorrect procedure that this
Court established, but that the Supreme Court altered while the petition was
pending. Id. at 1269-1270; see Commonwealth v. Robinson, 837 A.2d
1157 (Pa. 2003) (rejecting the “extension theory,” which “construe[d] an
untimely, serial PCRA petition as if it were an ‘extension’ of a timely, but
previously dismissed, first PCRA petition in cases where an appeal was taken
from the denial of the first petition, but the Superior Court ultimately
(Footnote Continued Next Page)


                                          - 11 -
J-S35027-15



Appellant did not plead the date upon which he learned that this Court

dismissed his appeal for failure to file a brief and Appellant did not explain

why it took him eight months from the dismissal order to file his “Nunc Pro

Tunc Petition for Post-Conviction Collateral Relief.”           See 42 Pa.C.S.A.

§ 9545(b)(2); Stokes, 959 A.2d at 310.              Thus, since Appellant failed to

plead that one of the enumerated exceptions to the time-bar applied to his

case, the PCRA court did not have subject matter jurisdiction over

Appellant’s second PCRA petition.           Hence, the court’s September 15, 2014

order, which purported to enlarge the scope of Appellant’s prior appeal, is

“null and void” and, as such, we do not have jurisdiction over the current

appeal.    Schmotzer, 831 A.2d at 695 n.2.                Accordingly, we quash.

Romberger, 139 A. at 160.5

      Appeal quashed.
                       _______________________
(Footnote Continued)

dismissed the appeal when the PCRA appellant failed to file a brief”). In the
case at bar, there has been no alteration of the law during the pendency of
Appellant’s PCRA petition and Appellant should have known that, to be
entitled to relief under the PCRA, he was required to explicitly invoke a
statutory exception to the PCRA’s one-year time-bar.           42 Pa.C.S.A.
§ 9545(b).
5
  Within Appellant’s “Nunc Pro Tunc Petition for Post-Conviction Collateral
Relief,” Appellant pleaded that the Commonwealth did not oppose “a hearing
on the nunc pro tunc [PCRA petition].” Appellant’s Nunc Pro Tunc Petition
for Post-Conviction Collateral Relief, 5/19/14, at 3.      Yet, even if the
Commonwealth had consented to the relief requested in Appellant’s petition,
the consent would have been toothless. As our Supreme Court has held:
“[N]either by act of the parties nor by the act of this Court can jurisdiction
be conferred upon a court where jurisdiction is nonexistent.”          In re
Pozzuolo’s Estate, 249 A.2d 540, 545 (Pa. 1969).



                                           - 12 -
J-S35027-15



     Judges Mundy and Platt concur in the result.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2015




                                  - 13 -